Citation Nr: 1741331	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3. Entitlement to VA burial benefits, to include a plot or interment allowance.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from March 1970 to November 1971. He died in October 2005, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in July 2012 and September 2012 that denied service connection for the cause of the Veteran's death (which is one basis for DIC), DIC under 38 U.S.C.A. § 1318, and VA burial benefits.

In June 2015, the Board remanded this appeal for a Board hearing at the RO. A Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board in January 2017, and a transcript of this hearing is of record.

Additional evidence was received from the appellant in January 2017. This evidence is subject to initial review by the Board because the appellant has not explicitly requested AOJ consideration of this evidence. 38 U.S.C.A. § 7105(e) (West 2014). In fact she waived initial RO review of this evidence in January 2017.



FINDINGS OF FACT

1. The Veteran had active service in Vietnam during the Vietnam era.

2. The Veteran died at home in October 2005, and his death certificate listed the immediate cause of death as respiratory failure, due to or as a consequence of cardiac arrest, due to or as a consequence of pancreatic cancer.

3. During his lifetime, the Veteran had not established service connection for any disability.

4. The Veteran's fatal pancreatic cancer was not shown during service or within the first post service year, and is not shown to have been related to his military service.

5. There is no competent and credible evidence that the Veteran was diagnosed with ischemic heart disease or soft tissue sarcoma during his lifetime.

6. A disability of service origin did not cause or contribute substantially or materially to the cause of the Veteran's death.

7. The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision; and he was not a former prisoner of war (POW).

8. At the time of his death, the Veteran was not receiving VA compensation or pension benefits, and did not have a claim for compensation or pension pending. 

9. The claim for burial benefits was received in 2012, more than two years after the burial of the Veteran in 2005, and the burial expenses were not paid with the appellant's personal funds.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).

3. The criteria for entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, are not met. 38 U.S.C.A. §§ 2302, 2303 (West 2002, 2014); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by a letter in April 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including the Veteran's service treatment records, and post-service VA and private treatment records. The appellant was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board notes that a VA opinion has not been obtained to address whether the cause of the Veteran's death was related to service. In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that 38 U.S.C. § 5103A (a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim. As discussed below, no probative evidence suggests that the Veteran's death was in any way related to his service, and the information and evidence of record contains sufficient competent medical evidence to decide the claim. Specifically, the evidence does not suggest and the appellant does not contend that the Veteran suffered from pancreatic cancer during service or within the year following discharge. Moreover, although she contends that his pancreatic cancer was due to exposure to herbicides during service, pancreatic cancer is not among the enumerated diseases associated with exposure to herbicides. Finally, there is no competent evidence suggesting his pancreatic cancer was related to service. Therefore, a VA medical opinion is not warranted.

The Board also notes that action requested in the Board's prior remand has been completed. Specifically, the appellant was provided a video conference hearing before the Board in January 2017. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's fatal pancreatic cancer was due to his military service, specifically his in-service exposure to herbicides during service in Vietnam.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (a)(1). 
In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312 (a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b). A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1).

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312 (c)(4).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service, even if there is no record of such disease during service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. §§ 3.307 (a)(6). This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii). Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

The Veteran's DD Form 214 reflects that he served in the Republic of Vietnam from September 1970 to September 1971, during the Vietnam Era, and was awarded the Combat Medical Badge and Combat Infantryman Badge.

As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to an herbicide agent (to include Agent Orange). 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307. Certain specified diseases are presumptively service connected based on herbicide exposure, including AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). See 38 C.F.R. § 3.309 (e) (2016). 

The term "soft-tissue sarcoma" includes a specific list of diseases, and does not include adenocarcinoma of the pancreas. See 38 C.F.R. § 3.309 (e), Note 1. Ischemic heart disease includes, but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309 (e). For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id., Note 2.

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS). The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. The NAS submits regular reports to the Secretary regarding the results of their review and summary of the medical literature. As relevant, in the latest report (Update 2014), NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicide agents and pancreatic cancer.

During the Veteran's lifetime, service connection was not established for any disability. His death certificate indicates that he died at home in October 2005. The immediate cause of death was respiratory failure (with a duration of two minutes between onset and death), due to or as a consequence of cardiac arrest (with a duration of five minutes), due to or as a consequence of pancreatic cancer (with a duration of three months).

Service treatment records are negative for pancreatic cancer. On separation medical examination in November 1971, the Veteran's heart, vascular system, abdomen and viscera were all clinically normal. A chest X-ray study was negative.

VA medical records dated from 2004 to 2005 are negative for a diagnosis of heart disease. In February 2004, his chronic illnesses included hyperlipidemia, sexual dysfunction, osteoarthritis, status post hip joint replacement, and hypertension. In October 2004, the Veteran denied any chest pain, shortness of breath, paroxysmal nocturnal dyspnea, or orthopnea, and said he had been doing okay. On examination, no heart abnormalities were demonstrated. An April 2005 VA primary care note showed no complaints. The diagnostic assessment was hyperlipidemia, osteoarthritis, hypertension and sexual dysfunction. On examination, no heart abnormalities were demonstrated.

Private medical records from Dr. T.S.M. and Methodist Hospital are negative for pancreatic cancer until 2005. Medical records from Methodist Hospital dated in May 2005 reflect that the Veteran complained of epigastric pain, and an esophagram showed a small hiatal hernia.

A June 2005 VA computed tomography (CT) scan of the abdomen showed a small hiatal hernia, hypertrophic gastritis, and somewhat poorly defined irregular soft tissue mass located at the body of the pancreas extending into posterior aspect of the body of the pancreas causing obstruction of the pancreatic duct with resultant dilated pancreatic duct at the tail of the pancreas. The possibility of invasion of the splenic vein, celiac artery and superior mesenteric artery could not be ruled out. 

A June 2005 VA primary care note showed a diagnostic assessment of pancreatic mass. A late June 2005 VA history and physical reflects a several-month history of intermittent epigastric pain, decreased appetite, and more than 30-pound weight loss. He presented to the emergency room the previous week with the above symptoms. An abdominal CT revealed a pancreatic mass in body/tail. Patient reported to the emergency room due to pain and difficulty eating. The mass possibly encased the celiac branches. He had a distended stomach and duodenum. His prior medical history included hypertension, hyperlipidemia, osteoarthritis, and status post right hip replacement. His social history was positive for tobacco, 1/2 pack per day, previously 1 to 11/2 packs per day, and occasional alcohol use (previously 3- 4 pints per week). The diagnostic assessment was pancreatic mass. He was admitted for palliative pain relief and to further assess resectability of the mass and to consider possible exploration for resection versus gastric bypass procedure. 

A July 2005 history and physical from Methodist Hospital reflects that the Veteran presented for surgical resection of pancreatic cancer. He was in his usual state of health until June 2005 when he developed severe abdominal pain. Upon evaluation a pancreatic mass was found. He reported that he smoked 1/2 pack of cigarettes per day for 35 years, and that he had a family history of hypertension. An electrocardiogram showed sinus tachycardia with increased left atrial size, and a chest X-ray study was normal. The diagnostic impression was pancreatic cancer and sinus tachycardia; his thyroid function would be checked.

An August 2005 VA hematology/oncology note reflects that the Veteran complained of abdominal fullness, pain and pancreatic mass. He initially presented with the above symptoms in June 2005. He was admitted to the hospital and had a CT scan that revealed a large pancreatic mass. On June 29, 2005 he underwent an endoscopy (EUS) but the cytology revealed insufficient material. He was seen by GI as an outpatient and underwent a repeat EUS on August 5, 2005. This time the cytology showed no malignant cells. He was seen by surgery as well. He was told he was not a good candidate for surgery (Whipple) since the mass apparently had invaded the blood vessels. His appetite had been low and he had lost at least 30 pounds over the last couple months. He had early satiety after each meals, had been taking Ensure, and also became more nauseated lately. His past medical history included pancreatic disease, hyperlipidemia, sexual dysfunction, osteoarthritis, status post hip joint replacement, and hypertension. It was noted that the Veteran was still smoking. He denied alcohol abuse currently. There was no family history of pancreatic cancer. The examiner indicated that the patient had a pancreatic mass that apparently had invaded the mesenteric vessels so that he was not eligible for curative surgery (a Whipple procedure). The possibility of doing a CT-scan guided biopsy was considered, but unfortunately doctors determined that there was no way to do the biopsy because the mass was obscured by blood vessels. A laparoscopic biopsy was planned to obtain a tissue diagnosis. Without a diagnosis it was difficult to justify treatment such as radiation therapy and/or chemotherapy. He did not currently have evidence of metastatic disease. The Veteran said he wanted to obtain a diagnosis. 

An August 2005 note reflects that the Veteran and his spouse decided to transfer his care to West Clinic (Methodist hospital). The Veteran's spouse explained that her husband had been in and out of the hospital since June and still did not have a diagnosis. When she heard that VA would not perform a biopsy she decided to go somewhere else. The physician stated that he advised that the Veteran might need laparoscopic biopsy but she declined. 

Private medical records from Methodist Hospital reflect that the Veteran was hospitalized from late August 2005 to early September 2005. An August 2005 CT scan of the abdomen showed a mass in the proximal body of the pancreas. On admission, he was hypotensive and dehydrated. He reported that he smoked a pack of cigarettes per day for 35 years. The discharge summary shows that an electrocardiogram was performed and the Veteran was cleared for surgery. The Veteran underwent an exploratory laparotomy, with excisional biopsy of mid-pancreatic mass with frozen section, and placement of Witzel feeding jejunostomy tube. The post-operative diagnosis was pancreatic cancer, status post laparoscopic biopsy and placement of jejunostomy tube. The operative report showed that he had a large pancreatic mass, which was extensive and involved the iliac and superior mesenteric arteries. The  mass was unresectable, and highly suspicious for pancreatic adenocarcinoma. During the surgery, there was a mass in the mid-portion of the pancreas, and a blanched firm area on the central portion of the mid-body of the pancreas was seen. A wedge of tissue was excised from the mass and sent for intraoperative pathologic evaluation, which revealed adenocarcinoma. The operative report shows that a Witzel jejunostomy tube was placed in the standard fashion in the proximal small bowel. The discharge diagnoses were pancreatic cancer, status post pancreatic biopsy with jejunostomy tube placement, hypertension, hypercholesterolemia, and tobacco abuse. 

Later in September 2005, the Veteran was seen for dehydration, a clogged jejunostomy tube, and pancreatic cancer. It was noted that he had a jejunostomy tube placed for drainage of bile and jejunostomy tube for tube feeding. The J-tube was unclogged, his condition improved, and he was discharged to home with hospice care.

A December 2011 report of general information reflects that the appellant asserted that the Veteran's terminal pancreatic cancer was caused by Agent Orange exposure.

In a December 2012 notice of disagreement, the appellant asserted that VA did not assess the Veteran's entire medical condition in conjunction with his military service. Her representative asserted that service connection for the cause of the Veteran's death was warranted on a presumptive basis due to his exposure to Agent Orange during the Vietnam War.

At a January 2017 Board hearing, the appellant's representative discussed the surgery the Veteran underwent for his pancreatic cancer, and asserted that during the operation, the surgeons saw a mass between his abdomen, his bowel and his pancreas which affected the arteries that surround those bodily organs, and the mass touched on and involved his small bowel. Surgeons performed a biopsy and inserted a feeding tube. The representative asserted that the operative notes showed a problem with the cancer lesion issues in the tissue of his bowel, they did a procedure on his bowel and did not touch his pancreas. The representative asserted that the Veteran had a diagnosis of soft tissue sarcoma in addition to the diagnosis of pancreatic adenocarcinoma. The representative asserted that since the Veteran's cancer affected tissue, he had a soft tissue sarcoma. The representative contended that the death certificate showed two underlying causes of death or contributory causes of death that could qualify under the Agent Orange presumptive conditions: cancer and heart or cardiac arrest. The appellant contended that when the Veteran went into the hospital in 2005, he had a multi-organ problem in addition to cancer. The appellant's representative contended that the Veteran had ischemic heart disease and cardiac issues prior to his death, and was treated by Dr. Motley at Methodist South. The appellant testified that the Veteran was treated for cardiac issues in 2004 and 2005. She said she did not know of any cardiac issues prior to that. The Veteran's representative stated that records of such treatment were unavailable.

In a January 2017 written brief, the appellant's representative contended that the Veteran's terminal cancer was caused by his exposure to Agent Orange during service in Vietnam. He summarized the September 2005 operative report from Methodist Le Bonheur Healthcare, in which the Veteran was diagnosed with adenocarcinoma ("cancer") of the pancreas. The representative stated that according to the National Cancer Institute, adenocarcinoma is a "cancer" that is "found in tissue." And the September 2005 surgical procedure did not only address the pancreas, and it was noted that the cancer was extensive and involved the iliac and superior mesenteric arteries, and a jejunostomy tube was placed in the Veteran's small bowel. He asserted that therefore, there were medical problems associated with the Veteran's other internal organs outside of his pancreas, those other organs included connective tissues, muscles and fat, i.e. "soft tissues," and these medical problems could have been caused by a soft tissue sarcoma, notwithstanding and/or in addition to his adenocarcinoma ("cancer") of the pancreas. The representative also stated that the Veteran's death certificate showed that the immediate cause of death was identified as respiratory failure, while the underlying causes of death were identified as cardiac arrest and pancreatic cancer, and these underlying causes of death could be presumptive conditions of Agent Orange, namely cancer and ischemic heart disease, which both qualify as presumptive Agent Orange service-connected conditions, and the Veteran's cancer and/or heart condition could be contributory causes of death. 

The Veteran's representative enclosed an internet printout from the National Institute of Health, National Cancer Institute which defines "adenocarcinoma" as a cancer that begins in glandular (secretory) cells. Glandular cells are found in tissue that lines certain internal organs and makes and releases substances in the body, such as mucus, digestive juices, or other fluids. Most cancers of the breast, pancreas, lung, prostate, and colon are adenocarcinomas. 

Upon review of the record, the Board finds the evidence does not support a finding of service connection for the cause of the Veteran's death. The terminal condition (pancreatic cancer) listed in the medical records and death certificate is not a disability to which the herbicide presumptions apply. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309 (e) (2016). In other words, pancreatic cancer is not a disability recognized by VA as being due to herbicide exposure, and therefore it is not subject to presumptive service connection on the basis of herbicide exposure. Id.  

Moreover, as noted, NAS has concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicide agents and pancreatic cancer. 

There is no competent evidence of record showing that the Veteran's terminal pancreatic cancer was related to service, to include Agent Orange exposure.

The Board has considered the lay statements of the appellant and her representative in support of her claim. However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death. Although the appellant and her representative contend that the Veteran's pancreatic cancer was due to Agent Orange exposure, she is a layperson and her unsupported opinion as to the etiology of his cancer cannot be considered a competent medical opinion. The Board affords these lay statements no probative weight, as they are not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining as to the relationship between herbicide exposure and pancreatic cancer. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Board finds that the NAS report is significantly more probative than the lay statements of the appellant and her representative. 

Further, as to the contentions by the appellant and her representative to the effect that the Veteran had ischemic heart disease and soft tissue sarcoma, the Board affords these lay statements no probative weight, as they are not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing soft tissue sarcoma or ischemic heart disease. See Jandreau, supra. While the appellant has alleged the Veteran was treated for ischemic heart disease starting in 2004, there is no medical evidence supporting such contention. The preponderance of the competent evidence of record is entirely negative for a diagnosis of soft tissue sarcoma or ischemic heart disease.

And, despite the appellant's contentions, there is no competent and credible evidence that the Veteran ever had ischemic heart disease or soft tissue sarcoma during his lifetime. 

Therefore, service connection is not warranted for the cause of the Veteran's death on a presumptive basis based on Agent Orange exposure. See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

There is no medical evidence of malignant tumors manifested to a compensable degree in the first post-service year, and no evidence of this condition for more than 30 years after the Veteran's separation from active service.

Finally, no medical professional has suggested that the Veteran's pancreatic cancer was related to herbicide exposure. There is no competent and credible evidence to link the principal or contributory causes of death with the Veteran's active duty. There is no medical evidence of record suggesting a causal relationship between any of the conditions listed on the death certificate and the Veteran's military service.

Upon review of all of the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran's terminal pancreatic cancer was related to service. As there is no evidence in the service treatment records to support direct causation of pancreatic cancer, no manifestation of this cancer within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection based on herbicide exposure during the Veteran's Vietnam service, the Board finds that the weight of the evidence is against the claim.

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's terminal pancreatic cancer developed many years after service, and that this cancer was not caused by any incident of his service, including his presumed exposure to an herbicide agent.

The weight of the competent and probative evidence establishes that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus service connection for the cause of his death is not warranted. The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

The appellant has made no specific contentions regarding the claim for DIC benefits under 38 U.S.C.A. § 1318.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999. 38 U.S.C.A. § 1318. The total rating may be either schedular or based upon unemployability. Id. 

Essentially, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met. First, the Veteran did not have any established service-connected disabilities during his lifetime, and therefore did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318. As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death. Additionally, the Veteran was not a former POW.

The next issue is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime. The Veteran did not file a claim for service connection during his lifetime, and thus there was no decision on such a claim, or CUE in such a decision. 

In sum, the Board finds that the basic threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met, and the claim must be denied. See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

Burial Benefits

As discussed above, the Veteran's death was not due to a service-connected disability. Accordingly, only eligibility for benefits on a nonservice-connected basis will be considered. 

The Board notes the regulations regarding burial benefits have changed during the pendency of the appeal. Effective July 7, 2014, the relevant regulations, which were previously found at 38 C.F.R. § 3.1600 through § 3.1612, were removed and replaced with new regulations at 38 C.F.R. § 3.1700 through § 3.1713. See 79 Fed. Reg. 32,653, 32,658 (June 6, 2014). These regulations were rewritten and organized for clarity and ease of use. As the new regulations are applicable to all claims for burial benefits pending on or after July 7, 2014, such as the instant case, the Board has considered the appellant's appeal under both sets of regulations. However, as will be discussed, the appeal is denied as a matter of law under both the prior regulations and the amended regulations. The amended provisions applicable to the merits of the appeal are the same in substance as the prior provisions.

Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014. Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014. 38 C.F.R. § 3.1702. As the appellant's claim was received in 2012, these provisions are inapplicable.

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances. 38 U.S.C.A. § 2302 (a); 38 C.F.R. § 3.1600 (b) (now 38 C.F.R. § 3.1705).

It is noted at the outset that claims for a burial allowance may be executed only by the individual whose personal funds were used to pay burial, funeral, and transportation expenses. 38 C.F.R. § 3.1601 (a)(1) (now at 38 C.F.R. § 3.1702 (b)(3)). Likewise, a claim for a plot allowance may be executed by the person(s) whose personal funds were used to defray the cost of the plot or interment expenses. 38 C.F.R. § 3.1601 (a)(2)(ii) (now at 38 C.F.R. § 3.1702 (c)(1)). 

A review of the record shows that the Veteran died at home in October 2005.
Funeral services were provided by M.J. Edwards Whitehaven Funeral Chapel, and the bill was signed by the appellant. The record reflects that in October 2005, the appellant assigned the value of an insurance policy to M.J. Edwards to pay the entirety of the funeral costs.

The appellant filed a claim for burial benefits in February 2012. She said that the Veteran died at home under hospice care, and was buried in late October 2005. She stated that the Veteran was buried in a national cemetery or cemetery owned by the federal government, and that there was no cost for a burial plot. She stated that the total cost of burial and funeral transportation ($5,000) was paid by burial insurance. She answered yes to the question of whether the Veteran was a member of a burial association or his burial was covered by burial insurance.

At the January 2017 Board hearing, the appellant testified that the Veteran's employer paid for his burial expenses, through an insurance policy, and she did not pay for any additional burial expenses. She testified that she did not have any out-of-pocket expenses with regard to the burial.

Based on the above factual history, the Board finds that the claim must be denied as it was not timely filed. The claim for burial benefits was received in 2012, more than two years after the burial of the Veteran in 2005. 38 C.F.R. § 3.1601 (2013); 38 C.F.R. § 3.1703(a) (2016).

Moreover, the appellant does not have legal standing to submit the claim for a burial allowance, because the evidence reflects that she did not use her personal funds to pay burial, funeral, and transportation expenses. 38 C.F.R. § 3.1601 (a)(1) (now at 38 C.F.R. § 3.1702 (b)(3)). Without proof that the appellant's funds were used to defray the cost of the burial expenses, the claim must be denied.

In conclusion, the basic eligibility requirements for burial, and plot and interment benefits have not been met. Therefore the appeal must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318  is denied.

Entitlement to VA burial benefits, to include a plot or interment allowance, is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


